Citation Nr: 0018948	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
January 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

In a decision dated June 1998, the Board denied the 
appellant's claim for service connection for PTSD.  The 
appellant duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court).  In October 1999, the Court vacated and 
remanded the Board's June 1998 decision for readjudication 
and disposition in accordance with the terms of the 
Appellee's (Secretary of Veterans Affairs) motion.


FINDING OF FACT

Competent medical evidence has been submitted showing a 
diagnosis for PTSD possibly related to exposure to combat 
stressors during the appellant's tour of duty as a helicopter 
pilot in the Republic of Vietnam.


CONCLUSION OF LAW

A well grounded claim for service connection for PTSD has 
been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(f), (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for PTSD.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In the case of 
any disease diagnosed after discharge, service connection may 
be granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim for PTSD, there must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In response to concerns raised by Cohen, VA has made 
substantive revisions to 38 C.F.R. § 3.304(f), which is the 
regulatory provision which governs the type(s) of evidence 
required to establish service connection for PTSD.  See 64 
Fed.Reg. 32807-32808 (June 18, 1999).  This provision now 
holds that, if the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the lay 
testimony alone may establish the occurrence of the claimed 
in- service stressor.

The Court has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998). Service records or "other supportive evidence" may 
also establish combat status.  See West v. Brown, 7 Vet. App. 
70, 76 (1994).  VA is not required to accept the appellant's 
assertions that he was engaged in combat but, in arriving at 
its findings of fact, the credibility of the veteran's 
testimony and statements of record must be addressed.  Cohen, 
10 Vet. App. at 145-46.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that the appellant's testimony, or the medical opinion 
based upon post-service examination, alone cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Moreau, 9 Vet. App. at 396-96. Examples of "other supportive 
evidence" includes, but is not limited to, incidents of a 
plane crash, ship sinking, explosion, rape or assault, or 
duty in a burn ward or graves registration unit.  See 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI (1998).

I.  Background

The appellant served on active duty from November 1966 to 
January 1988.  Form DD-214 reflects that he was involved in 
combat, but received no injuries.  His occupational specialty 
was as a helicopter pilot (AH-1 and UH-1).  He was awarded the 
Bronze Star Medal; the Vietnam Service Medal with 4 Campaign 
Stars; Republic of Vietnam Gallantry Cross Unit Citation; 
Meritorious Service Medal; Army Commendation Medal; Army 
Service Ribbon; Armed Forces Expeditionary Medal; Air Medal; 
Army Achievement Medal; Overseas Service Ribbon; Master Army 
Aviation Badge; National Defense Service Medal; Vietnam 
Campaign Medal; and Armed Forces Reserve Medal.

Service medical records are negative for any psychiatric 
complaints, with the exception of retirement examination dated 
November 1987.  At his retirement examination, the appellant 
reported a history of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble; it was noted that he was 
taking medication for hypertension.  His psychiatric 
evaluation was normal.

In January 1988, the appellant filed VA Form 21-526e, Veterans 
Application for Compensation and Pension, and, in April 1988, 
a VA examination was conducted. The appellant complained of 
nervous tension associated with his claim for hypertension.  
Various physical diagnoses were provided, but no psychiatric 
findings were indicated.

Private medical treatment records from the University of 
Tennessee, dated from April 1994 to May 1994, reflect that the 
appellant was admitted following a cerebral vascular accident 
(CVA) that occurred in April 1994.  He was then transferred to 
Centennial Medical Center.  A hospitalization summary from 
Centennial Medical Center reflects that the appellant was 
admitted for rehabilitation of right hemiparesis secondary to 
left pontine infarct.  No psychiatric findings were indicated.

In March 1995, the appellant submitted a statement requesting 
service connection for PTSD.  In a statement dated June 1995, 
the appellant reported that he dealt with wounded and dead 
men, and that he was involved in numerous tactical emergencies 
during the day and the night.

In July 1995, a private medical statement from the appellant's 
private physician, James R. Smith, M.D., was received.  Dr. 
Smith reported that the appellant had continued residual 
disability from an acute CVA in May 1994.  He reported that 
the appellant still had some ataxia, headache, vertigo and 
periods of difficulty with concentration.  Dr. Smith further 
reported that, with his continued difficulty with CVA 
residual, he also had anxiety and depression treated with 
Prozac.

In October 1995, a VA post traumatic stress disorder 
examination was conducted.  The appellant reported that it was 
the recommendation of his wife and children that he be 
evaluated for post traumatic stress disorder.  He claimed that 
he remembered transporting dead personnel on ladders extended 
from his helicopter during service.  He also stated that 
soldiers tried to "gross each other out" with stories.  He 
reported that he did not feel like he had a problem with PTSD 
or psychiatric symptoms.  He claimed that his sleep was fair, 
and his appetite was good.  He admitted that he had become 
more irritable since his stroke, but he denied flashbacks, 
nightmares, or becoming upset when others talk about Vietnam.

The examiner's impression was that the appellant appeared to 
have had a long history of firm opinion and mild aggressive 
personality traits that have caused some difficulties within 
his family.  He had some minor symptoms of PTSD which included 
anger, irritability, withdrawal from remembrance of events and 
feelings associated with Vietnam, and occasional decrease in 
concentration.  However, they were not to the severity that 
would meet the diagnosis for post traumatic stress disorder.  
No diagnosis was provided on Axis I, and Axis II diagnosis was 
narcissistic and obsessive compulsive personality traits.

In a November 1996 statement, the appellant averred that his 
dosage of Prozac had increased from 20 milligrams (mg) to 40 
mg.  He stated that he believed that his PTSD was incurred or 
caused by his tour in Vietnam as a helicopter pilot.

An April 1997 letter from Dr. Smith was submitted.  Dr. Smith 
reported that he had followed the appellant since his stroke 
in 1994, and that the appellant had had significant problems 
with his day to day activities since that time, both mental 
and physical.  He claimed that he was not certain as to the 
etiology of the appellant's mental changes.  He did not know 
whether it was possibly due to a post war syndrome which had 
just developed in the last year or two or whether it could 
possibly be related to his stroke in 1994.  Treatment entries 
dated from May 1995 to April 1997 reported that the appellant 
was treated for various physical complaints and received check 
ups for his cardiovascular symptoms.  He was prescribed Prozac 
in December 1994 for symptoms of overriding depression which 
were complicating his recovery from his stroke.  An August 
1995 entry reported that the appellant's wife indicated that 
he appeared to had deteriorated neurologically in the last few 
weeks.  Dr. Smith requested an evaluation of his neurological 
condition to be sure if there is progression of his organic 
disease, or whether some of the problems were from a function 
psychological status. 

At his April 1997 hearing on appeal, the appellant testified 
that he had periods of rage following service.  He also 
claimed that he had difficulty getting along with and relating 
to people which he attributed to post traumatic stress 
disorder.

In September 1999, records from the Social Security 
Administration (SSA) were received.  These records include 
duplicate copies of VA treatment records and examination 
reports, as well as, SSA evaluation reports.  An SSA 
neuropsychological evaluation dated November 1998 reflects a 
DSM-IV, Axis I, diagnosis for slight features of dementia.  
At this examination, the appellant "described various 
disturbing experiences he had undergone while piloting a 
helicopter during combat in Vietnam."  The examiner 
indicated that, "from all I could determine, no memories of 
those experiences intrudes spontaneously in [the patient's] 
experience, and he has such memories only in response to 
specific external stimuli such as seeing a helicopter which 
reminds him" of the one he flew in Vietnam.  The examiner 
further indicated that "he not only does not dream about his 
experiences in Vietnam, he does not dream of anything at all 
subsequent to his stroke, he reported."  An SSA 
neuropsychological evaluation dated February 1999 reflects 
DSM-IV, Axis I, diagnoses for cognitive disorder (not 
otherwise specified), mood disorder medical cause (stroke), 
and PTSD.  At this examination, the appellant was casually 
dressed with good hygiene, and he was cooperative, without 
unusual behavior or motor movements.  Mental status 
examination was unremarkable.  The examiner noted that the 
appellant's medical records were not available for review.  
By history, the appellant was in the Army 21 years.  The 
appellant did not report any disturbing service or combat 
experiences.

II.  Analysis

The evidence of record clearly documents that the appellant 
served as a helicopter pilot in combat during his service in 
Vietnam.  Additionally, his reports of having transported 
dead military personnel during his Vietnam service are 
consistent with the duties likely expected of a helicopter 
pilot.  In the absence of clear evidence to the contrary, the 
Board finds that the appellant's service records and his 
statements of record establish the occurrence of his claimed 
in-service stressors.  38 C.F.R. § 1154(b) (West 1991); 38 
U.S.C.A. § 3.304(f), as amended by 64 Fed.Reg. 32807-32808 
(June 18, 1999).

An SSA neuropsychological evaluation dated February 1999 
reflects DSM-IV, Axis I, diagnoses for cognitive disorder 
(not otherwise specified), mood disorder medical cause 
(stroke), and PTSD.  This is the only clear diagnosis of PTSD 
is the medical evidence of record.  We note that all prior VA 
Compensation and Pension Examinations were negative for a 
diagnosis of PTSD even though certain private treatment notes 
indicate the presence of post traumatic war type symptoms.

Although the SSA neuropsychological evaluation dated February 
1999 is silent for stressors, and makes only a passing 
reference by history to the appellant's 21 years in the Army, 
the Board finds that the diagnosis for PTSD on this 
evaluation report was possibly based on the appellant's 
combat service as there is no other plausible explanation.  
Therefore, the nexus requirement is met for well grounding a 
claim.

In view of the above, the Board finds that the appellant has 
submitted evidence of a well grounded claim for PTSD as 
competent medical evidence has been submitted showing a 
diagnosis for PTSD possibly related to exposure to combat 
stressors during the appellant's tour of duty as a helicopter 
pilot in the Republic of Vietnam.  See Cohen, 10 Vet. App at 
128.

ORDER

To the extent of the finding that a well grounded claim for 
service connection for PTSD has been presented, the appeal is 
resolved in the appellant's favor.


REMAND

Having found that the claim for PTSD is well grounded, the 
VA's duty to assist a veteran in developing facts pertinent 
to the claim is triggered.  38 U.S.C.A. § 5107(a)(West 1991); 
38 C.F.R. § 3.103(a), 3.159 (1999).  This duty includes 
obtaining all private and governmental medical records, and 
ordering a medical examination when indicated by the 
circumstances of the case. Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Littke v. Derwinski, 1 Vet.App. 90 (1990).

To ensure that the VA has met its duty to assist 
requirements, this case is remanded to VARO for the following 
development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for psychiatric complaints, 
including PTSD, since June 1998.  After 
securing the necessary authorization, 
where necessary, VARO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder.

2.  The appellant should be scheduled for 
a PTSD examination by a VA psychiatrist.  
All special tests and studies, to include 
psychological testing, should be 
conducted as indicated, sufficient to 
establish a complete multi-axial 
diagnosis with assignment of a Global 
Assessment of Functioning (GAF) score.  
The examiner should provide an opinion as 
to whether or not the appellant satisfies 
the DSM-IV requirements for a diagnosis 
of PTSD.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached, and the opinion 
must be rendered in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.rev., 1987). In 
addition, the examiner should conduct a 
thorough review of the appellant's 
medical history prior to the examination, 
and a copy of this Decision and Remand 
along with the claims folder should be 
provided beforehand.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

